       Case 19-60607                 Doc 8        Filed 03/23/19 Entered 03/24/19 00:59:00                                      Desc Imaged
                                                  Certificate of Notice Page 1 of 3
 Information to identify the case:
 Debtor
                   Bordeaux Farms, LLC                                                         EIN 27−5241319
                   Name


 United States Bankruptcy Court Western District of Virginia
                                                                                               Date case filed for chapter 11 3/20/19
 Case number: 19−60607


Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Bordeaux Farms, LLC


  2. All other names used in the
     last 8 years


  3. Address                                  PO Box 647
                                              Madison, VA 22727

                                              Stephen E. Dunn
                                              Stephen E. Dunn, Esq.
  4. Debtor's attorney                        201 Enterprise Drive                                       Contact phone 434−385−4850
      Name and address
                                              Suite A
                                              Forest, VA 24551

  5. Bankruptcy clerk's office                                                                            8 a.m. − 4:30 p.m.
      Documents in this case may be filed
      at this address.                        1101 Court St., Room 166                                    Contact phone (434) 845−0317
      You may inspect all records filed in    Lynchburg, VA 24504
      this case at this office or online at
      www.pacer.gov.                                                                                      Date: 3/21/19


  6. Meeting of creditors                                                                                Location:
      The debtor's representative must    April 26, 2019 at 11:00 AM
      attend the meeting to be questioned                                                                cr mtg, CVL, Courtroom 100, US
      under oath.                         The meeting may be continued or adjourned to a later
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
                                                                                                         Courthouse, 255 West Main St.,
      required to do so.                                                                                 Charlottesville, VA 22902

                                                                                                           For more information, see page 2 >




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                         page 1
       Case 19-60607                 Doc 8        Filed 03/23/19 Entered 03/24/19 00:59:00                                      Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor Bordeaux Farms, LLC                                                                                                      Case number 19−60607


  7. Proof of claim deadline                 Deadline for filing proof of claim: Not yet set. If a deadline is set, the court will send
                                             you another notice.

                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.

                                             Your claim will be allowed in the amount scheduled unless:

                                                     • you
                                                       your claim is designated as disputed, contingent, or unliquidated;
                                                     • you file a proof of claim in a different amount; or
                                                     •     receive another notice.

                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.

                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint: __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                          page 2
           Case 19-60607            Doc 8      Filed 03/23/19 Entered 03/24/19 00:59:00                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Western District of Virginia
In re:                                                                                                     Case No. 19-60607-rbc
Bordeaux Farms, LLC                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0423-6                  User: whitek                       Page 1 of 1                          Date Rcvd: Mar 21, 2019
                                      Form ID: 309F                      Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 23, 2019.
db             +Bordeaux Farms, LLC,   PO Box 647,   Madison, VA 22727-0647
4727691        +Florance Gordon Brown,   1900 One James Center,    901 East Cary Street,
                 Richmond, VA 23219-4049
4727692        +Service Dogs by Warren Retrievers,   PO Box 647,    Madison, VA 22727-0647
4727693        +Spotts Fain, PC,   c/o John W. Anderson , RA,    411 East Franklin Street, Ste 600,
                 Richmond, VA 23219-2200

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: stephen@stephendunn-pllc.com Mar 21 2019 22:35:38     Stephen E. Dunn,
                 Stephen E. Dunn, Esq.,   201 Enterprise Drive,   Suite A,   Forest, VA 24551
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 21, 2019 at the address(es) listed below:
              Stephen E. Dunn   on behalf of Debtor   Bordeaux Farms, LLC stephen@stephendunn-pllc.com,
               jennifer@stephendunn-pllc.com,kelly@stephendunn-pllc.com,michelle@stephendunn-pllc.com,
               sherry@stephendunn-pllc.com, stephendunnpllc@gmail.com,jessica@stephendunn-pllc.com,
               michelle@stephendunn-pllc.com,kathy@stephendunn-pllc.com,sherry@stephendunn-pllc.com,
               dunnmr75679@notify.bestcase.com,shawn@stephendunn-pllc.com
              USTrustee   USTPRegion04.RN.ECF@usdoj.gov
                                                                                            TOTAL: 2
